37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Winston LLOYD, Petitioner.
No. 94-8056.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 25, 1994.Decided:  October 17, 1994.

On Petition for Writ of Mandamus.
Winston Lloyd, petitioner pro se.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Winston Lloyd brought this mandamus petition seeking an order directing the district court to act on his 28 U.S.C. Sec. 2254 (1988) habeas corpus petition and his 42 U.S.C. Sec. 1983 (1988) complaint.  Because it has been less than six months since Lloyd filed these actions, we hold that there has not been undue delay in the district court.  Accordingly, although we grant permission to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED